 
 
I 
108th CONGRESS
2d Session
H. R. 4782 
IN THE HOUSE OF REPRESENTATIVES 
 
July 8, 2004 
Mr. Carson of Oklahoma introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To designate the facility of the United States Postal Service located at 120 East Illinois Avenue in Vinita, Oklahoma, as the Francis C. Goodpaster Post Office Building. 
 
 
1.Francis C. Goodpaster Post Office Building
(a)DesignationThe facility of the United States Postal Service located at 120 East Illinois Avenue in Vinita, Oklahoma, shall be known and designated as the Francis C. Goodpaster Post Office Building.
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Francis C. Goodpaster Post Office Building. 
 
